Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2021

                                      No. 04-21-00206-CV

                                  CR+ ENTERPRISES, INC.,
                                         Appellant

                                                v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for Morgan Stanley ABS
   Capital I Inc. Trust 2006-NC4, Mortgage Pass-Through Certificates, Series 2006-NC4,
                                        Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19332
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

        Appellant’s reply brief was due on December 16, 2021. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellant filed an unopposed first motion for an extension of time to file the
reply brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on January 18, 2022.
See id. R. 38.6(d).

       It is so ORDERED on December 7, 2021.

                                                            PER CURIAM


       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT